After petitioner and another inmate were seen pushing one another, a correction officer gave them a direct order to separate and they did not comply until a response team arrived. As a result, petitioner was charged in a misbehavior report with fighting, engaging in violent conduct and refusing a direct order. During a tier III disciplinary hearing, petitioner pleaded guilty to the charge of fighting and he was found guilty of the other charges at the conclusion of the hearing. After the determination was upheld on administrative appeal, petitioner commenced this CPLR article 78 proceeding.
We confirm. To the extent that petitioner challenges the finding of guilt with regard to the charges of engaging in violent conduct and refusing a direct order, the misbehavior report, supporting documentation and testimony during the hearing, including petitioner’s admissions, provide substantial evidence (see Matter of Bunting v Fischer, 85 AD3d 1473, 1474 [2011], lv denied 17 NY3d 712 [2011]; Matter of George v Bezio, 85 AD3d 1469, 1470 [2011]). We disagree with petitioner that the misbehavior report was insufficient; the report set forth the rules that he was alleged to have violated and included a detailed account of the conduct in which he was alleged to have engaged, so as to enable him to prepare a defense (see Matter of Quezada v Fischer, 85 AD3d 1462, 1462 [2011]; Matter of Cognata v Fischer, 85 AD3d 1456, 1457 [2011]).
Spain, J.P, Rose, Stein, McCarthy and Garry, JJ., concur. Adjudged that the determination is confirmed, without costs, and petition dismissed.